DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richeson et al., US 9,498,932 in view of Moody, III et al., US 2017/0246832.
	The patent issued to Richeson et al., teach a multi-layer melt blown composite comprising first, second and third melt blown layers (title and abstract). Richeson et al., teach that the fibers of the melt blown layer can be continuous or discontinuous and range in diameters from .5 to 250 microns (column 17, 63-column 18, 10). With regard to the claimed fiber distributions, Richeson et al., teach that fiber diameters of each layer can be the same or different (column 18, 10-17). Richeson et al., teach that the ratio of fiber diameters of adjacent layers can be the same or vary and can range from .1:1 to a high of about 1:200 and can further include ratios of 1:150, 1:100, 1:175, 1:50, 1:25, 1:10, 1:5 or 1:2 (column 18, 10-17). Richeson et al., teach that melt blown multi-layer composite is useful in applications requiring absorbency, liquid repellency, softness, filtering, bacterial barrier and sterility and can be used to make various disposable hygiene products, apparels and medical products (column 26, 38-55). 
	Richeson et al., does not specifically teach the claimed fiber distributions set forth in claims 1, 17 and 19. 

	With regard to claims 12, 13, 19 and 20, Moody III et al., teach a composite wherein a composite of three melt-blown layers are positioned between outer spun-bond layers (figure 1 and section 0074). Moody et al., also encompasses embodiments having up to 8 layers (0046-0073). Therefore, motivated to provide a composite barrier article it would have been obvious to provide the melt-blown composite of Richeson et al., with additional spun-bond / melt blow layers as taught by Moody, III et al. 
	With regard to claim 14, Moody III et al., teach a basis weight ranging from 5-100gsm (section 0087). 
	With regard to claim 15, Moody III, et al., teach the claimed strike through (table 3). 
	With regard to claim 16, Moody, III et al., teach the claimed air permeabilty (section 0082). 
	With regard to claims 2-11, the combination of cited prior art does not specifically teach the claimed narrow, middle and broad fiber diameter distribution features or increment of coefficient. The Examiner is of the position that based on the combination of teachings to specifically provide barrier type composites and articles made from a combination of melt-blown and spun-bond layers with fibers having varied fiber diameters between each layer, a person of ordinary skill in the art would recognize that the claimed fiber diameter distribution features and increment of coefficient between the individual layers can be tailored and varied based on desired barrier, absorbency, permeability, strike through etc., properties. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789